UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6665


ANTONIO RHODES,

                    Petitioner - Appellant,

             v.

A. MANSUKHANI,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Henry M. Herlong, Jr., Senior District Judge. (8:16-cv-02741-HMH)


Submitted: September 12, 2017                               Decided: September 26, 2017


Before WYNN, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Rhodes, Appellant Pro Se. Marshall Prince, II, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Antonio Rhodes, a federal prisoner, appeals the district court’s orders accepting

the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241

(2012) petition, and denying his motion for reconsideration. We have reviewed the

record and find no reversible error. Accordingly, although we grant leave to proceed in

forma pauperis, we affirm for the reasons stated by the district court. See Rhodes v.

Mansukhani, No. 8:16-cv-02741-HMH (D.S.C. Apr. 21, 2017; Mar. 28, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                           AFFIRMED




                                          2